DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 5,783,013) in view of Beall (US 5,176,865).  Beckman incorporates by reference U.S. Patent application 08/476,812 at 5:20-25, and 08/476,812 subsequently issued as U.S. Patent 5,747,075 (Gauchel).    
As to claim 1, Beckman teaches a method for forming a multi-layered structure (2:5-15) comprising: 
pulling a fibrous (12a) material consecutively through an injection box (16), a first die (end of 16), and a second die (18) of a multi-die pultrusion device, wherein the first die and the second die are separated by an intermediate region (location where 24 is applied); 
forming a resin-infused fibrous material by introducing a liquid resin component onto the fibrous material within the injection box such that the fibrous material is at least partially impregnated with and at least partially surrounded by the liquid resin component (inherent in 4:6-18; item 26); 

applying one or more layers of a polymer material (24; “polymer cloths” at 3:59) onto at least a portion of the outer profile surface of the fiber-reinforced core material (22) within the intermediate region between the first die (16) and the second die (20); and 
introducing the fiber-reinforced core material having the applied one or more layers into the second die (20) and heating the partially-cured fiber-reinforced core material having the applied one or more layers to a second temperature and for a second time sufficient to substantially cure the liquid resin component and form a fiber-reinforced thermoset core material (Gauchel at 5:6-10), wherein one of the applied one or more layers is adhered onto an outer surface of the fiber-reinforced thermoset core material, thereby forming the multi-layered structure (inherent in Beckman, see Fig. 1, item 100).  
Beckman is silent to forming a partially-cured fiber-reinforced core by heating to partially cure the liquid resin within the first die.
Beall teaches a similar pultrusion process where resin is injected into fibrous material in an injection box/die (10) and partially cured in the die (4:17-19) before substantially curing separately (13).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Beall into Beckman motivated by preventing resin from running out of the material downstream of the die (16). 
As to claims 4-6 and 8, Beall teaches heating a die to a temperature of about 180 C (6:15-25).  In the combination with Beckman above, it would have been obvious to provide each of the first die and second die at 180 C in order to achieve partial curing, curing, and post-curing.  The distinction between zones in a die as being for curing and post-curing is arbritrary and met by a single die at 180 C.
As to claims 11 and 12, see Beckman Fig. 1, item 12b for the roller, column 3, lines 57-59 for the polymer cloth which meets the woven fiber mat, and these layers are applied between dies 26 and 20.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 5,783,013) in view of Beall (US 5,176,865), and further in view of Brown (US 20070116941).  Beckman and Beall teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 2 and 3, Beckman teaches pre-mixing reactive components “just prior to injection into the impregnation die 16.” (4:18), but is silent to the isocyanate functional groups and isocyanate-reactive functional groups. 
Brown teaches a polyurethane resin formed by pre-mixing an isocyanate and polyol which is reactive with the isocyanate ([0050]-[0053]).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Brown resin (a) as a simple substitute for the unknown Beckman resin in view of Brown’s teaching to form pultruded composites similar to those of Beckman, or (b) Brown teaches/suggests the resin for use in a pultrusion process, which is what Beckman provides within the scope of the Brown teaching/suggestion. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 5,783,013) in view of Beall (US 5,176,865), and further in view of Markowski (US 20170232691).  Beckman and Beall teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 13-15, Beckman is silent to the polymer layer having the recited characteristics.  
However, Markowski teaches a pultruded thermoset composite with a (thermoplastic) polyethylene terephthalate ([0024]) veil layer that may contain pigments ([0026]; [0047]) that would block ultraviolet light.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Markowski layer into Beckman motivated by protecting the exterior of the formed structure ([0047]).

Allowable Subject Matter
Claims 7, 9, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art simply does not teach or fairly suggest the recited subject matter regarding the first and second heating zones being different (claim 7), the speed (claim 9), the cooling box (claim 10), and the at least two applied layers of the polymer material (claim 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742